Motion for leave to appeal to the Court of Appeals denied as unnecessary. Present — Lazansky, P. J., Hagarty, Davis, Johnston and Adel, JJ.
Pursuant to the Provisions of Rule 1 of the Rules of Civil Practice, Charles W. Froessel, Esq., Residing at 160-11 Eighty-ninth Avenue, Jamaica, in the County of Queens, Is Hereby Appointed a Member of the Committee on Character and Fitness of Applicants for Admission to the Bar in and for the Second Judicial District, in Place of Edward S. Malone, Deceased, to Serve on Such Committee During the'Pleasure of the Court, Such Appointment to Take Effect January 22, 1936. Present — Lazansky, P. J., Young, Hagarty, Carswell, Davis, Johnston, Adel and Taylor, JJ.